Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 13, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liang et al. U.S. PGPub 2018/0241234 A1 (hereinafter Liang).
Regarding Claim 1, Liang teaches a method (Liang, Abstract), comprising providing to a charging station (Liang, Fig. 2, Element 104, “Central Charge Controller”; Para. [0032], Lines 1-4. Although Liang’s charging station is not just one location, it performs the function of a charging station by coordinating a location where a transport vehicle can get a charge, or a location where a transport vehicle can provide a charge if it is determined the transport vehicle has a surplus, or excessive, battery power for the present destination, Para. [0050], Lines 6-8.) a distance (Liang, Fig. 1, Element “D2”; Para. [0041], Lines 8-14, “to the destination”) desired to be driven by a transport (Liang, Fig. 5, Block 502; Para. [0054], Lines 6-12), and determining, by the charging station (Liang, Fig. 2, Element 104, “Central Charge Controller”; Para. [0036], Lines 1-3, and Para. [0042], Lines 6-10), an amount of energy to retrieve from the transport such that a residual amount of energy in the transport is equivalent to the distance desired to be driven (Liang, Para. [0036], Lines 5-7, and Para. [0042], Lines 3-10).  
Regarding Claim 6, The teaching of the Liang reference discloses the claimed invention as stated above in claim 1.  Furthermore, Liang teaches comprising retrieving the amount of energy and a weight of occupants and cargo from the transport, comparing, by the charging station, the retrieved amount of energy and weight to one or more previously retrieved amounts of energy and weight from the transport or similar other transports, the one or more previously retrieved amounts for a similar distance desired to be driven, and determining, by the charging station, a condition of the transport from the comparison (Liang, Fig. 6; Paras. [0060] – [0063]).  
Regarding Claim 8, Liang teaches a transport (Liang, Fig. 2, Element 102, “Vehicle 2”; Para. [0041], Lines 8-14), comprising a processor, and a memory, coupled to the processor, comprising instructions that when executed by the processor are configured to provide (Liang, Fig. 7, Element 700, “On-Board Charge Controller”; Para. [0064]), to a charging station (Liang, Fig. 2, Element 104, “Central Charge Controller”; Para. [0032], Lines 1-4. Although Liang’s charging station is not just one location, it performs the function of a charging station by coordinating a location where a transport vehicle can get a charge, or a location where a transport vehicle can provide a charge if it is determined the transport vehicle has a surplus, or excessive, battery power for the present destination, Para. [0050], Lines 6-8.), a distance (Liang, Fig. 1, Element “D2”; Para. [0041], Lines 8-14, “to the destination”) desired to be driven by the transport (Liang, Fig. 5, Block 502; Para. [0054], Lines 6-12), and determine, by the charging station (Liang, Fig. 2, Element 104, “Central Charge Controller”; Para. [0036], Lines 1-3, and Para. [0042], Lines 6-10), an amount of energy to retrieve from the transport such that a residual amount of energy in the transport is equivalent to the distance desired to be driven (Liang, Para. [0036], Lines 5-7, and Para. [0042], Lines 3-10). 
Regarding Claim 13, The teaching of the Liang reference discloses the claimed invention as stated above in claim 8.  Furthermore, Liang teaches wherein the charging station is configured to retrieve the amount of energy and a weight of occupants and cargo from the transport, compare the retrieved amount of energy and weight to one or more previous retrieved amounts of energy and weight from the transport or similar other transports, the one or more previous retrieved amounts for a similar distance desired to be driven, and determine a condition of the transport from the comparison (Liang, Fig. 6; Paras. [0060] – [0063]). 
Regarding Claim 15, Liang teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform providing (Liang, Fig. 7, Element 700, “On-Board Charge Controller”; Para. [0064]) to a charging station (Liang, Fig. 2, Element 104, “Central Charge Controller”; Para. [0032], Lines 1-4. Although Liang’s charging station is not just one location, it performs the function of a charging station by coordinating a location where a transport vehicle can get a charge, or a location where a transport vehicle can provide a charge if it is determined the transport vehicle has a surplus, or excessive, battery power for the present destination, Para. [0050], Lines 6-8.) a distance (Liang, Fig. 1, Element “D2”; Para. [0041], Lines 8-14, “to the destination”) desired to be driven by a transport (Liang, Fig. 2, Element 102, “Vehicle 2”; Para. [0041], Lines 8-14, and Fig. 5, Block 502; Para. [0054], Lines 6-12), and determining, by the charging station (Liang, Fig. 2, Element 104, “Central Charge Controller”; Para. [0036], Lines 1-3, and Para. [0042], Lines 6-10), an amount of energy to retrieve from the transport such that a residual amount of energy in the transport is equivalent to the distance desired to be driven (Liang, Para. [0036], Lines 5-7, and Para. [0042], Lines 3-10). 
Regarding Claim 19, The teaching of the Liang reference discloses the claimed invention as stated above in claim 15.  Furthermore, Liang teaches wherein the instructions cause the processor to perform retrieving the amount of energy and a weight of occupants and cargo from the transport, comparing, by the charging station, the retrieved amount of energy and weight to one or more previously retrieved amounts of energy and weight from the transport or similar other transports, the one or more previously retrieved amounts for a similar distance desired to be driven, and determining, by the charging station, a condition of the transport from the comparison (Liang, Fig. 6; Paras. [0060] – [0063]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 9-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. U.S. PGPub 2018/0241234 A1 (hereinafter Liang) in view of Ledet U.S. Patent 10,612,933 B1 (hereinafter Ledet).
Regarding Claim 2, The teaching of the Liang reference discloses the claimed invention as stated above in claim 1.  Furthermore, Liang teaches determining the amount of energy to retrieve from the transport such that the residual amount of energy is equivalent to the distance desired to be driven (Liang, Para. [0036], Lines 5-7, and Para. [0042], Lines 3-10), but does not teach accounting for the total weight of the vehicle including passengers and cargo.  
Ledet, however, teaches wherein the amount of energy is based on a weight of occupants and cargo in the transport, wherein the method comprises obtaining, by the transport, a total load on axles of the transport, wherein the total load comprises the weight, calculating a difference between the total load and an empty load, wherein the empty load corresponds to the transport with no occupants or cargo (Ledet, Col. 7, Lines 10-40).
It would have been obvious to a person having ordinary skill in the art to understand that although Liang is silent as to any consideration of weight in the power calculations, Liang would inherently incorporate some type of conventional power calculations considering other aspects of the energy efficiency, such as weight of the vehicle, commonly understood in the art.  The power calculations considering weight of the transport vehicle taught by Ledet, for controlling the accuracy of the energy calculations of power required for the vehicle to reach its destination, teaches one of the many conventional power calculation methods utilized in the art for more accurately determining an amount of energy required for a certain task.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Ledet, to more accurately determine the amount of energy required for specified destinations within the charging system of Liang.
Regarding Claim 3, The teaching of the Liang reference discloses the claimed invention as stated above in claim 1, but does not teach notifying when the weight of occupants or cargo items change.
Ledet, however, teaches comprising providing to the charging station a notification of one or more occupants or cargo items to be added to and carried by the transport, and decreasing the amount of energy by a negative delta amount of energy associated with the one or more occupants or cargo items to be added to and carried by the transport (Ledet, Col. 7, Line 58 through Col. 8, Line 15).  
It would have been obvious to a person having ordinary skill in the art to understand that although Liang is silent as to any consideration of weight in the power calculations, Liang would inherently incorporate some type of conventional power calculations considering other aspects of the energy efficiency, such as weight of the vehicle, commonly understood in the art.  The power calculations considering weight of the transport vehicle taught by Ledet, for controlling the accuracy of the energy calculations of power required for the vehicle to reach its destination, teaches one of the many conventional power calculation methods utilized in the art for more accurately determining an amount of energy required for a certain task.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Ledet, to more accurately determine the amount of energy required for specified destinations within the charging system of Liang.
Regarding Claim 4, The teaching of the Liang reference discloses the claimed invention as stated above in claim 1, but does not teach notifying when the weight of occupants or cargo items change. 
Ledet, however, teaches comprising providing to the charging station a notification of one or more occupants or cargo items to be removed from and no longer carried by the transport, and increasing the amount of energy by a positive delta amount of energy associated with the one or more occupants or cargo items to be removed from and no longer carried by the transport (Ledet, Col. 7, Line 58 through Col. 8, Line 15. Ledet is not explicit in the reduction of weight, but the reduction of occupants/cargo would affect the calculations the same as an increase of occupants/cargo and would be obvious to a person of ordinary skill in the art.).  
It would have been obvious to a person having ordinary skill in the art to understand that although Liang is silent as to any consideration of weight in the power calculations, Liang would inherently incorporate some type of conventional power calculations considering other aspects of the energy efficiency, such as weight of the vehicle, commonly understood in the art.  The power calculations considering weight of the transport vehicle taught by Ledet, for controlling the accuracy of the energy calculations of power required for the vehicle to reach its destination, teaches one of the many conventional power calculation methods utilized in the art for more accurately determining an amount of energy required for a certain task.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Ledet, to more accurately determine the amount of energy required for specified destinations within the charging system of Liang.
Regarding Claim 5, The teaching of the Liang reference discloses the claimed invention as stated above in claim 1, but does not teach providing one or more notifications to reduce energy use by the transport. 
Ledet, however, teaches comprising retrieving, by the charging station, an amount of energy from the transport, determining a destination, a load of the transport, a time of day, and a weather condition, calculating, by the charging station, that less energy must be consumed by the transport to reach the destination (Ledet, Col. 8, Line 1 through Col. 9, Line 51), and providing one or more notifications to reduce energy use by the transport (Ledet, Fig. 5A; Col. 14, Lines 10-56).
It would have been obvious to a person having ordinary skill in the art to understand that although Liang is silent as to any consideration of weight and other factors affecting the power calculations, Liang would inherently incorporate some type of conventional power calculations considering other aspects of the energy efficiency, such as weight and accessories of the vehicle, commonly understood in the art.  The power calculations considering weight of the transport vehicle taught by Ledet, for controlling the accuracy of the energy calculations of power required for the vehicle to reach its destination, teaches one of the many conventional power calculation methods utilized in the art for more accurately determining an amount of energy required for a certain task.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Ledet, to more accurately determine the amount of energy required for specified destinations within the charging system of Liang.  
Regarding Claim 7, The teaching of the Liang reference discloses the claimed invention as stated above in claim 1, but does not teach providing one or more sensors for determining factors that affect power efficiency. 
Ledet, however, teaches comprising measuring, by one or more sensors of the transport, roadway inclination, roadway declination, wind direction, and wind speed, computing at a plurality of intervals, by the transport, a modifier based on the sensor measurements, transmitting the modifier at each of the intervals to the charging station, and adjusting the amount of energy, by the charging station, based on the distance desired to be driven and the modifier (Ledet, Col. 8, Line 1 through Col. 9, Line 51). 
It would have been obvious to a person having ordinary skill in the art to understand that although Liang is silent as to any consideration of weight and other factors affecting the power calculations, Liang would inherently incorporate some type of conventional power calculations considering other aspects of the energy efficiency, such as weight and accessories of the vehicle, commonly understood in the art.  The power calculations considering weight of the transport vehicle taught by Ledet, for controlling the accuracy of the energy calculations of power required for the vehicle to reach its destination, teaches one of the many conventional power calculation methods utilized in the art for more accurately determining an amount of energy required for a certain task.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Ledet, to more accurately determine the amount of energy required for specified destinations within the charging system of Liang. 
Regarding Claim 9, The teaching of the Liang reference discloses the claimed invention as stated above in claim 8.  Furthermore, Liang teaches determine the amount of energy to retrieve from the transport such that the residual amount of energy in the transport is equivalent to the distance desired to be driven (Liang, Para. [0036], Lines 5-7, and Para. [0042], Lines 3-10), but does not teach accounting for the total weight of the vehicle including passengers and cargo.  
Ledet, however, teaches wherein the amount of energy is based on a weight of occupants and cargo in the transport, wherein the transport is configured to obtain a total load on axles of the transport, wherein the total load comprises the weight, calculate a difference between the total load and an empty load, wherein the empty load corresponds to the transport with no occupants or cargo (Ledet, Col. 7, Lines 10-40).
It would have been obvious to a person having ordinary skill in the art to understand that although Liang is silent as to any consideration of weight in the power calculations, Liang would inherently incorporate some type of conventional power calculations considering other aspects of the energy efficiency, such as weight of the vehicle, commonly understood in the art.  The power calculations considering weight of the transport vehicle taught by Ledet, for controlling the accuracy of the energy calculations of power required for the vehicle to reach its destination, teaches one of the many conventional power calculation methods utilized in the art for more accurately determining an amount of energy required for a certain task.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Ledet, to more accurately determine the amount of energy required for specified destinations within the charging system of Liang.
Regarding Claim 10, The teaching of the Liang reference discloses the claimed invention as stated above in claim 8, but does not teach notifying when the weight of occupants or cargo items change.
Ledet, however, teaches wherein the transport is configured to provide to the charging station a notification of one or more occupants or cargo items to be added to and carried by the transport, and decrease the amount of energy by a negative delta amount of energy associated with the one or more occupants or cargo items to be added to and carried by the transport (Ledet, Col. 7, Line 58 through Col. 8, Line 15).  
It would have been obvious to a person having ordinary skill in the art to understand that although Liang is silent as to any consideration of weight in the power calculations, Liang would inherently incorporate some type of conventional power calculations considering other aspects of the energy efficiency, such as weight of the vehicle, commonly understood in the art.  The power calculations considering weight of the transport vehicle taught by Ledet, for controlling the accuracy of the energy calculations of power required for the vehicle to reach its destination, teaches one of the many conventional power calculation methods utilized in the art for more accurately determining an amount of energy required for a certain task.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Ledet, to more accurately determine the amount of energy required for specified destinations within the charging system of Liang.
Regarding Claim 11, The teaching of the Liang reference discloses the claimed invention as stated above in claim 8, but does not teach notifying when the weight of occupants or cargo items change. 
Ledet, however, teaches wherein the transport is configured to provide to the charging station a notification of one or more occupants or cargo items to be removed from and no longer carried by the transport, and increase the amount of energy by a positive delta amount of energy associated with the one or more occupants or cargo items to be removed from and no longer carried by the transport (Ledet, Col. 7, Line 58 through Col. 8, Line 15. Ledet is not explicit in the reduction of weight, but the reduction of occupants/cargo would affect the calculations the same as an increase of occupants/cargo and would be obvious to a person of ordinary skill in the art.).  
It would have been obvious to a person having ordinary skill in the art to understand that although Liang is silent as to any consideration of weight in the power calculations, Liang would inherently incorporate some type of conventional power calculations considering other aspects of the energy efficiency, such as weight of the vehicle, commonly understood in the art.  The power calculations considering weight of the transport vehicle taught by Ledet, for controlling the accuracy of the energy calculations of power required for the vehicle to reach its destination, teaches one of the many conventional power calculation methods utilized in the art for more accurately determining an amount of energy required for a certain task.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Ledet, to more accurately determine the amount of energy required for specified destinations within the charging system of Liang.  
Regarding Claim 12, The teaching of the Liang reference discloses the claimed invention as stated above in claim 8, but does not teach providing one or more notifications to reduce energy use by the transport. 
Ledet, however, teaches wherein the charging station is configured to retrieve an amount of energy from the transport, determine a destination, a load of the transport, a time of day, and a weather condition, calculate that less energy must be consumed by the transport to reach the destination (Ledet, Col. 8, Line 1 through Col. 9, Line 51), and provide one or more notifications to reduce energy use by the transport (Ledet, Fig. 5A; Col. 14, Lines 10-56).
It would have been obvious to a person having ordinary skill in the art to understand that although Liang is silent as to any consideration of weight and other factors affecting the power calculations, Liang would inherently incorporate some type of conventional power calculations considering other aspects of the energy efficiency, such as weight and accessories of the vehicle, commonly understood in the art.  The power calculations considering weight of the transport vehicle taught by Ledet, for controlling the accuracy of the energy calculations of power required for the vehicle to reach its destination, teaches one of the many conventional power calculation methods utilized in the art for more accurately determining an amount of energy required for a certain task.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Ledet, to more accurately determine the amount of energy required for specified destinations within the charging system of Liang.  
Regarding Claim 14, The teaching of the Liang reference discloses the claimed invention as stated above in claim 8, but does not teach providing one or more sensors for determining factors that affect power efficiency. 
Ledet, however, teaches wherein the transport is configured to measure, by one or more sensors of the transport, roadway inclination, roadway declination, wind direction, and wind speed, compute, at a plurality of intervals, a modifier based on the sensor measurements, transmit the modifier at each of the intervals to the charging station, and adjust the amount of energy, by the charging station, based on the distance desired to be driven and the modifier (Ledet, Col. 8, Line 1 through Col. 9, Line 51). 
It would have been obvious to a person having ordinary skill in the art to understand that although Liang is silent as to any consideration of weight and other factors affecting the power calculations, Liang would inherently incorporate some type of conventional power calculations considering other aspects of the energy efficiency, such as weight and accessories of the vehicle, commonly understood in the art.  The power calculations considering weight of the transport vehicle taught by Ledet, for controlling the accuracy of the energy calculations of power required for the vehicle to reach its destination, teaches one of the many conventional power calculation methods utilized in the art for more accurately determining an amount of energy required for a certain task.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Ledet, to more accurately determine the amount of energy required for specified destinations within the charging system of Liang. 
Regarding Claim 16, The teaching of the Liang reference discloses the claimed invention as stated above in claim 15.  Furthermore, Liang teaches determining the amount of energy to retrieve from the transport such that the residual amount of energy is equivalent to the distance desired to be driven (Liang, Para. [0036], Lines 5-7, and Para. [0042], Lines 3-10), but does not teach accounting for the total weight of the vehicle including passengers and cargo.  
Ledet, however, teaches wherein the amount of energy is based on a weight of occupants and cargo in the transport, wherein the instructions cause the processor to perform obtaining, by the transport, a total load on axles of the transport, wherein the total load comprises the weight, calculating a difference between the total load and an empty load, wherein the empty load corresponds to the transport with no occupants or cargo (Ledet, Col. 7, Lines 10-40).
It would have been obvious to a person having ordinary skill in the art to understand that although Liang is silent as to any consideration of weight in the power calculations, Liang would inherently incorporate some type of conventional power calculations considering other aspects of the energy efficiency, such as weight of the vehicle, commonly understood in the art.  The power calculations considering weight of the transport vehicle taught by Ledet, for controlling the accuracy of the energy calculations of power required for the vehicle to reach its destination, teaches one of the many conventional power calculation methods utilized in the art for more accurately determining an amount of energy required for a certain task.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Ledet, to more accurately determine the amount of energy required for specified destinations within the charging system of Liang.  
Regarding Claim 17, The teaching of the Liang reference discloses the claimed invention as stated above in claim 15, but does not teach notifying when the weight of occupants or cargo items change.
Ledet, however, teaches wherein the instructions cause the processor to perform providing to the charging station a notification of one or more occupants or cargo items to be one of added to and carried by the transport and removed from and no longer carried by the transport, and in response to the notification of one or more occupants or cargo items to be added to and carried by the transport decreasing the amount of energy by a negative delta amount of energy associated with the one or more occupants or cargo items to be added to and carried by the transport (Ledet, Col. 7, Line 58 through Col. 8, Line 15), and in response to the notification of one or more occupants or cargo items to be removed from and no longer carried by the transport increasing the amount of energy by a positive delta amount of energy associated with the one or more occupants or cargo items to be removed from and no longer carried by the transport (Ledet, Col. 7, Line 58 through Col. 8, Line 15. Ledet is not explicit in the reduction of weight, but the reduction of occupants/cargo would affect the calculations the same as an increase of occupants/cargo and would be obvious to a person of ordinary skill in the art.).  
It would have been obvious to a person having ordinary skill in the art to understand that although Liang is silent as to any consideration of weight in the power calculations, Liang would inherently incorporate some type of conventional power calculations considering other aspects of the energy efficiency, such as weight of the vehicle, commonly understood in the art.  The power calculations considering weight of the transport vehicle taught by Ledet, for controlling the accuracy of the energy calculations of power required for the vehicle to reach its destination, teaches one of the many conventional power calculation methods utilized in the art for more accurately determining an amount of energy required for a certain task.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Ledet, to more accurately determine the amount of energy required for specified destinations within the charging system of Liang.
Regarding Claim 18, The teaching of the Liang reference discloses the claimed invention as stated above in claim 15, but does not teach providing one or more notifications to reduce energy use by the transport. 
Ledet, however, teaches wherein the instructions cause the processor to perform retrieving, by the charging station, an amount of energy from the transport, determining a destination, a load of the transport, a time of day, and a weather condition, calculating, by the charging station, that less energy must be consumed by the transport to reach the destination (Ledet, Col. 8, Line 1 through Col. 9, Line 51), and providing one or more notifications to reduce energy use by the transport (Ledet, Fig. 5A; Col. 14, Lines 10-56).
It would have been obvious to a person having ordinary skill in the art to understand that although Liang is silent as to any consideration of weight and other factors affecting the power calculations, Liang would inherently incorporate some type of conventional power calculations considering other aspects of the energy efficiency, such as weight and accessories of the vehicle, commonly understood in the art.  The power calculations considering weight of the transport vehicle taught by Ledet, for controlling the accuracy of the energy calculations of power required for the vehicle to reach its destination, teaches one of the many conventional power calculation methods utilized in the art for more accurately determining an amount of energy required for a certain task.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Ledet, to more accurately determine the amount of energy required for specified destinations within the charging system of Liang.  
Regarding Claim 20, The teaching of the Liang reference discloses the claimed invention as stated above in claim 15, but does not teach providing one or more sensors for determining factors that affect power efficiency. 
Ledet, however, teaches wherein the instructions cause the processor to perform measuring, by one or more sensors of the transport, roadway inclination, roadway declination, wind direction, and wind speed, computing at a plurality of intervals, by the transport, a modifier based on the sensor measurements, transmitting the modifier at each of the intervals to the charging station, and adjusting the amount of energy, by the charging station, based on the distance desired to be driven and the modifier (Ledet, Col. 8, Line 1 through Col. 9, Line 51). 
It would have been obvious to a person having ordinary skill in the art to understand that although Liang is silent as to any consideration of weight and other factors affecting the power calculations, Liang would inherently incorporate some type of conventional power calculations considering other aspects of the energy efficiency, such as weight and accessories of the vehicle, commonly understood in the art.  The power calculations considering weight of the transport vehicle taught by Ledet, for controlling the accuracy of the energy calculations of power required for the vehicle to reach its destination, teaches one of the many conventional power calculation methods utilized in the art for more accurately determining an amount of energy required for a certain task.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Ledet, to more accurately determine the amount of energy required for specified destinations within the charging system of Liang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wippler U.S. PGPub 2020/0238929 teaches a vehicle range maximization based on external factors.
Imamura U.S. PGPub 2009/0160940 teaches an image system to determine weight of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859